Exhibit 10.2
OMNIBUS AGREEMENT
     This Omnibus Agreement (the “Agreement”) is made and entered into as of
February 17, 2010, by and between The Williams Companies, Inc., a Delaware
corporation (“Williams”), and Williams Partners L.P., a Delaware limited
partnership (the “Partnership”). The above-named entities are sometimes referred
to in this Agreement each as a “Party” and collectively as the “Parties.”
W I T N E S S E T H:
     WHEREAS, the Parties desire by their execution of this Agreement to
evidence their understanding, (i) as more fully set forth in Articles II, III
and IV of this Agreement, with respect to certain indemnification, reimbursement
and payment obligations of Williams to the Partnership, and (ii) as more fully
set forth in Article V of this Agreement, with respect to payments to be made by
the Partnership to Williams in respect of sales of natural gas recovered from
the Hester Storage Field.
A G R E E M E N T:
     NOW, THEREFORE, in consideration of the premises and the covenants,
conditions and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. The respective terms defined in this Section 1.1
shall, when used in this Agreement, have the respective meanings specified
herein, with each such definition equally applicable to both singular and plural
forms of the terms so defined.
“Aggregate Devils Tower Payments” has the meaning ascribed to such term in
Section 4.1.
“Agreement” has the meaning ascribed to such term in the preamble.
“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.
“Devils Tower Ceiling Amount” has the meaning ascribed to such term in
Section 4.1.
“Hurricane Repairs Amount” has the meaning ascribed to such term in Section 2.1.
“Partnership” has the meaning ascribed to such term in the preamble.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated August 23, 2005, as amended from time to
time.
“Party” and “Parties” have the meanings ascribed to such terms in the preamble.
“Quarterly Devils Tower Amount” has the meaning ascribed to such term in
Section 4.1.

 



--------------------------------------------------------------------------------



 



“Quarterly DOT Amount” has the meaning ascribed to such term in Section 3.1.
“Quarterly Hester Gas Amount” has the meaning ascribed to such term in
Section 5.1.
“Williams” has the meaning ascribed to such term in the preamble.
     Section 1.2 Construction. In constructing this Agreement: (a) the currency
amounts referred to herein, unless otherwise specified, are in United States
dollars; (b) whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified; (c) unless
otherwise specified, all references in this Agreement to “Article,” “Section,”
“Exhibit,” “preamble” or “recitals” shall be references to an Article, Section,
Exhibit, preamble or recitals hereto; and (e) whenever the context requires, the
words used in this Agreement shall include the masculine, feminine and neuter
and singular and the plural.
ARTICLE II
INDEMNIFICATION FOR HURRICANE IKE REPAIRS
     Section 2.1 General. Williams shall indemnify, defend and hold harmless the
Partnership from and against all amounts incurred by the Partnership or any of
its subsidiaries for repair or abandonment costs after the date of this
Agreement in excess of insurance proceeds realized for damages to the facilities
as identified in Exhibit A caused by Hurricane Ike (such net amount, the
“Hurricane Repairs Amount”), up to a maximum of $10,000,000 (the “Hurricane
Repairs Ceiling Amount”). The Partnership shall, or shall cause its subsidiaries
to, use commercially reasonable efforts to realize any applicable insurance
proceeds. No gross-up or other increase in any indemnification shall be provided
by Williams with respect to any federal, state or local tax liability that may
be owed by Partnership or any affiliate of the Partnership with respect to any
payment made under this Article II.
     Section 2.2 Preparation and Delivery of Statement. Promptly following the
Partnership’s determination that the Partnership and its subsidiaries have
completed all of the repairs that they intend to undertake and the receipt by
the Partnership or any of its subsidiaries of all associated insurance proceeds,
the Partnership shall prepare and deliver to Williams a statement setting forth
the Hurricane Repairs Amount and, in reasonable detail, the components thereof.
ARTICLE III
INDEMNIFICATION FOR DOT PROJECTS
     Section 3.1 General. Williams shall indemnify, defend and hold harmless the
Partnership from and against all maintenance capital expenditure amounts
incurred by the Partnership or its subsidiaries within 24 months of the date of
this Agreement in respect of the Department of Transportation projects described
in Exhibit B attached hereto (such amount, in respect of any particular calendar
quarter, the “Quarterly DOT Amount”), up to a maximum aggregate amount of
$50,000,000 (the “DOT Ceiling Amount”). No gross-up or other increase in any
indemnification shall be provided by Williams with respect to any federal, state
or local tax liability that may be owed by the Partnership or any affiliate of
the Partnership with respect to any payment made under this Article III.

2



--------------------------------------------------------------------------------



 



     Section 3.2 Preparation and Delivery of Statement. Promptly following the
end of each full or partial calendar quarter within the 24-month period
referenced in Section 3.1, the Partnership shall prepare and deliver to Williams
a statement setting forth the Quarterly DOT Amount for such calendar quarter
and, in reasonable detail, the components thereof.
ARTICLE IV
DEVILS TOWER
     Section 4.1 General. At 12:01 a.m., Tulsa, Oklahoma time, on the first day
of the calendar month in which this Agreement is executed, Williams had a
deferred revenue balance recorded in account numbers
4123.00042563.0.0.2210.0.0.0 and 4123.00042563.0.0.2740.0.0.0 of its general
ledger reflecting certain cash payments previously received by it for services
to be rendered in future periods at its Devils Tower floating production
platform located in Mississippi Canyon Block 773 (the amount of such deferred
revenue balance, the “Devils Tower Ceiling Amount”). Williams shall pay to the
Partnership, with respect to each calendar quarter ending after the date of this
Agreement, the amount, if any, by which such deferred revenue balance at the end
of such quarter is less than the difference between the (a) the Devils Tower
Ceiling Amount and (b) the Aggregate Devils Tower Payments (such amount, in
respect of any particular calendar quarter, the “Quarterly Devils Tower
Amount”). For purposes of the above calculation in any particular calendar
quarter, the “Aggregate Devils Tower Payments” is the aggregate amount of all
Quarterly Devils Tower Amounts for previous quarters.
     Section 4.2 Preparation and Delivery of Statement. Within 45 days of the
end of each calendar quarter ending after the date of this Agreement and
continuing until the Aggregate Devils Tower Payments equal the Devils Tower
Ceiling Amount, the Partnership shall prepare and deliver to Williams a
statement of the Quarterly Devils Tower Amount, setting forth in reasonable
detail the components thereof.
ARTICLE V
HESTER STORAGE GAS
     Section 5.1 General. The Partnership shall pay to Williams, with respect to
each calendar quarter ending after the date of this Agreement, an amount equal
to (a) the amount of proceeds received by the Partnership or any of its
subsidiaries during such calendar quarter in respect of sales occurring after
the date of this Agreement of natural gas recovered from the Hester Storage
Field pursuant to the order of the Federal Energy Regulatory Commission dated
March 7, 2008 approving a settlement agreement in Docket No. RP06-569, minus
(b) the sum of (i) federal, state and local income taxes calculated to have been
incurred with respect to such sale proceeds and (ii) the amount of payments
required to be made to customers pursuant to such settlement agreement (such net
amount, in respect of any particular calendar quarter, the “Quarterly Hester Gas
Amount”).
     Section 5.2 Preparation and Delivery of Statement. Within 45 days of the
end of each calendar quarter ending after the date of this Agreement, the
Partnership shall prepare and deliver to Williams a statement of the Quarterly
Hester Gas Amount, setting forth in reasonable detail the components thereof.

3



--------------------------------------------------------------------------------



 



ARTICLE VI
DISPUTE RESOLUTION; PAYMENT
     Section 6.1 General. Within 15 days following receipt by Williams of a
statement described in Section 2.2, 3.2, 4.2 or 5.2, Williams shall deliver
notice to the Partnership of any dispute it has with respect to the preparation
or content of such statement. In the event Williams does not notify the
Partnership of a dispute with respect to such statement within such 15-day
period, such statement will be final, conclusive and binding on the parties
hereto. In the event of such notification of a dispute, Williams and the
Partnership shall negotiate in good faith to resolve such dispute. If Williams
and the Partnership, notwithstanding such good faith effort, fail to resolve
such dispute within 30 days after Williams advises the Partnership of its
objections, then such dispute shall be submitted to binding arbitration in
Tulsa, Oklahoma in accordance with the rules of the American Arbitration
Association. All decisions rendered in connection with an arbitration pursuant
to this Section 6.1 shall be final, conclusive and binding on the parties
hereto. Williams and the Partnership shall share equally the fees and expenses
of the arbitrator and the costs of arbitration. Each party shall otherwise pay
its own costs and attorneys’ fees. Following the final decision of the
arbitrator, the arbitrator shall, within 2 business days from the date of such
final decision, deliver a written notice to Williams and the Partnership
specifying the Hurricane Repairs Amount, the Quarterly DOT Amount, the Quarterly
Devils Tower Amount or the Quarterly Hester Gas Amount, as applicable.
     Section 6.2 Cooperation. For purposes of complying with the terms set forth
in this Article V, the Partnership and Williams shall cooperate with and make
available to the other parties hereto and their representatives all information,
records, data and working papers, and will permit access to their facilities and
personnel, as may be reasonably required in connection with the preparation and
analysis of a statement described in Section 2.2, 3.2, 4.2 or 5.2 and the
resolution of any disputes thereunder.
     Section 6.3 Payment. Within 5 business days from the date on which the
Hurricane Repairs Amount, the Quarterly DOT Amount, the Quarterly Devils Tower
Amount or the Quarterly Hester Gas Amount, as applicable, is finally determined
pursuant to Section 6.1, (a) Williams shall pay to the Partnership the Hurricane
Repairs Amount (subject to the Hurricane Repairs Ceiling Amount), the Quarterly
DOT Amount (subject to the DOT Ceiling Amount and taking into account all prior
payments of the Quarterly DOT Amount) or the Quarterly Devils Tower Amount
(subject to the Devils Tower Ceiling Amount and taking into account all prior
payments of the Quarterly Devils Tower Amount), as applicable, by wire or
interbank transfer of immediately available funds to an account specified in
writing by the Partnership or (b) the Partnership shall pay to Williams the
Quarterly Hester Gas Amount, as applicable, by wire or interbank transfer of
immediately available funds to an account specified in writing by Williams.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Notices. Any notice, instruction, correspondence or other
document to be given hereunder by either Party to the other shall be in writing
and delivered in person or by courier service requiring acknowledgment of
receipt of delivery or by telecopier, as follows:

4



--------------------------------------------------------------------------------



 



     If to Williams, addressed to:
The Williams Companies, Inc.
One Williams Center
Tulsa, Oklahoma 74172-0172
Attention: General Counsel
Phone: (918) 573-2000
Fax: (918) 573-5942
     If to the Partnership, addressed to:
Williams Partners L.P.
One Williams Center
Tulsa, Oklahoma 74172-0172
Attention: Chief Financial Officer
Phone: (918) 573-2000
Fax: (918) 573-5942
     Section 7.2 Governing Law. This Agreement shall be governed and construed
in accordance with the substantive laws of the State of New York without
reference to principles of conflicts of laws. Each Party hereby submits to the
jurisdiction of the state and federal courts in the State of Texas and to venue
in Texas.
     Section 7.3 Entire Agreement; Amendments and Waivers. This Agreement
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, between the Parties with respect to the subject matter hereof.
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by each Party to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any waiver
constitute a continuing waiver unless otherwise expressly provided.
     Section 7.4 Binding Effect and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective permitted
successors and assigns, but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned or transferred, by operation
of law or otherwise, by either Party without the prior written consent of the
other Party. Nothing in this Agreement, express or implied is intended to confer
upon any person or entity other than the Parties and their respective permitted
successors and assigns, any rights, benefits or obligations hereunder.
     Section 7.5 Severability. If any provision of this Agreement or the
application thereof to any person, entity or circumstance shall be held invalid
or unenforceable to any extent, the remainder of this Agreement and the
application of such provision to other persons, entities or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

5



--------------------------------------------------------------------------------



 



     Section 7.6 Multiple Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 7.7 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     Section 7.8 No Recourse Against Officers or Directors. For the avoidance of
doubt, the provisions of this Agreement shall not give rise to any right of
recourse against any officer or director of either Party.
     Section 7.9 Action by Partnership. With respect to any action, notice,
consent, approval or waiver that is required to be taken or given or that may be
taken or given by the Partnership pursuant to this Agreement, such action,
notice, consent, approval or waiver shall be taken or given by the Conflicts
Committee on behalf of the Partnership.
*  *  *  *  *

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on and
effective as of the date first written above.

            THE WILLIAMS COMPANIES, INC.

      By:   /s/ Donald R. Chappel        Name:   Donald R. Chappel       
Title:   Chief Financial Officer        WILLIAMS PARTNERS L.P.
      By:   WILLIAMS PARTNERS GP LLC,        its general partner               
    By:   /s/ Donald R. Chappel          Name:   Donald R. Chappel       
Title:   Chief Financial Officer     

Signature Page to Omnibus Agreement

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A
List of Hurricane Ike Budget System Funding Projects

                                                                               
                  Height of Span                             COUNT   Mitigation
              Approximate Water       Above Seafloor (If   Number of Mats      
                Completed/ Exposure Number   Exposure Number   Area/Bock   Line
Size (Inches)   Depth   Exposure Type   Applicable)   Required   Exposure Length
(Feet)       Comments   Action?   Contractor CAPITAL EXPOSURES TO BE MITIGATED
IN 2010            
 
                                                               
1
    1     EI-129A     6     -57’   1 — Exposed   N/A     5       52            
Mitigation Still Required    
2
    2     EI-129A     6     -57’   1 — Exposed   N/A     3       17            
Mitigation Still Required    
3
    3     EI-129A     6     -57’   1 — Exposed   N/A     8       118            
Mitigation Still Required    
4
    4     EI-129A     6     -57’   1 — Exposed   N/A     56       1079          
  Mitigation Still Required    
5
    6     EI-129     14     -56’   1 — Exposed   N/A     7       90            
Mitigation Still Required    
6
    8     SS-135     10     -52’   1 — Exposed   N/A     4       28            
Mitigation Still Required    
7
    9     SS-145     10     -49’   1 — Exposed   N/A     4       30            
Mitigation Still Required    
8
    10     SS-209     12     -110’   1 — Exposed   N/A     14       239        
    Mitigation Still Required    
9
    17     SS-214     12     -120’   3 — Uncovered   N/A     18       303      
      Mitigation Still Required    
10
    18     SS-214     12     -121’   1 — Exposed   N/A     4       25          
  Mitigation Still Required    
11
    19     SS-214     12     -121’   1 — Exposed   N/A     5       58          
  Mitigation Still Required    
12
    21     SS-253     10     -187’   1 — Exposed   N/A     19       332        
    Mitigation Still Required    
13
    22     SM-22     16     -81’   1 — Exposed   N/A     7       38            
Mitigation Still Required    
14
    23     EI-136     16     -69’   1 — Exposed   N/A     11       70          
  Mitigation Still Required    
15
    24     EI-136     16     -68’   1 — Exposed   N/A     15       104          
  Mitigation Still Required    
16
    25     EI-131     16     -68’   1 — Exposed   N/A     13       86          
  Mitigation Still Required    
17
    26     EI-130     16     -64’   1 — Exposed   N/A     15       104          
  Mitigation Still Required    
18
    27     EI-130     16     -61’   1 — Exposed   N/A     8       45            
Mitigation Still Required    
19
    28     EI-130     16     -61’   1 — Exposed   N/A     11       65          
  Mitigation Still Required    

Exhibit A-1



--------------------------------------------------------------------------------



 



     
EXHIBIT A

                                                                               
                  Height of Span                             COUNT   Mitigation
              Approximate Water       Above Seafloor (If   Number of Mats      
                Completed/ Exposure Number   Exposure Number   Area/Bock   Line
Size (Inches)   Depth   Exposure Type   Applicable)   Required   Exposure Length
(Feet)       Comments   Action?   Contractor
20
    31     SM-35     16     -91’   1 — Exposed   N/A     3       8            
Mitigation Still Required    
21
    32     SM-34     16     -88’   1 — Exposed   N/A     3       7            
Mitigation Still Required    
22
    50     SS-113     6     (-38.5ft)   1 — Exposed         74       1435.43    
        Mitigation Still Required    
23
    51     SS-113     6     (-46ft)   1 — Exposed         8       106.89        
    Mitigation Still Required    
24
    52     SS-113     6     (-46.5ft)   1 — Exposed         36       674.05    
        Mitigation Still Required    
25
    53     SS-113     6     (-47ft)   3 — Uncovered         13       200.6      
      Mitigation Still Required    
26
    54     SS-113     6     (-47ft)   1 — Exposed         60       1141.85      
      Mitigation Still Required    
27
    55     SS-113     6     (-46.7ft)   1 — Exposed         4       25.81      
      Mitigation Still Required    
28
    56     SS-114     6     (-40.7ft)   1 — Exposed         100       1948.86  
          Mitigation Still Required    
29
    57     SS-114     6     (-43ft)   1 — Exposed         7       99.25        
    Mitigation Still Required    
30
    59     EI-117     16     (-47.4ft)   1 — Exposed         8       43.1      
      Mitigation Still Required    
31
    60     EI-119     16     (-36ft)   1 — Exposed         14       90.97      
      Mitigation Still Required    
32
    61     EI-119     16     (-36ft)   1 — Exposed         17       115.97      
      Mitigation Still Required    
33
    62     EI-119     16     (-35ft)   1 — Exposed         28       203.06      
      Mitigation Still Required    
34
    63     SS-32     16     (-17ft)   1 — Exposed         9       52.55        
    Mitigation Still Required    
35
    64     SS-32     16     (-16ft)   1 — Exposed         10       57.38        
    Mitigation Still Required    
36
    68     EI-116     12     (-42ft)   3 — Uncovered         11      
163.6704005             Mitigation Still Required    
37
    69     EI-116     12     (-42ft)   3 — Uncovered         21      
373.4661966             Mitigation Still Required    
38
    70     EI-116     12     (-41ft)   3 — Uncovered         28       516.313858
            Mitigation Still Required    
39
    71     EI-117     12     (-39ft)   3 — Uncovered         12      
198.0403999             Mitigation Still Required    
40
    72     EI-117     12     (-38ft)   1 — Exposed         3       15.55634919  
          Mitigation Still Required    
41
    73     EI-117     12     (-38ft)   1 — Exposed         5       50.32891813  
          Mitigation Still Required    

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                          Height
of Span                       COUNT   Mitigation           Approximate      
Above Seafloor (If   Number of Mats   Exposure Length           Completed/
Exposure Number   Exposure Number   Area/Bock   Line Size (Inches)   Water Depth
  Exposure Type   Applicable)   Required   (Feet)   Comments   Action?  
Contractor
42
  74   EI-117   12   (-37ft)   3 - Uncovered       51   976.8029484          
Mitigation Still Required    
 
                                               
43
  75   EI-108   12   (-37ft)   1 - Exposed       9   133.6450523          
Mitigation Still Required    
 
                                               
44
  81   VR-76   16   (-28ft)   1 - Exposed       27   194.66           Mitigation
Still Required    
 
                                               
45
  83   VR-76   16   (-27ft)   1 - Exposed       8   44           Mitigation
Still Required    
 
                                               
46
  93   HI-232   12   (-53)   3 - Uncovered       6   69.32           Mitigation
Still Required   S-14128-PROP
 
                                               
47
  29   EI-129A   16   -57’   4 - Span   3’   28   207       C&C: Spanning
verified in   Proposed Mitigation in ’09    
 
                                      SSS. Crossing Pipeline        
 
                                      (S-13445 Transco 20”) is        
 
                                      also exposed.        
 
                                               
48
  37   EI-129   24   -56’   3 - Uncovered   N/A   7   40           Proposed
Mitigation in ’09    
 
                                               
49
  38   SM-106   24   -199’   1 - Exposed   N/A   10   60       C&C: Expsoure
verified by   Proposed Mitigation in ’09    
 
                                      SSS.        
 
                                               
50
  39   SM-98   24   -187’   1 - Exposed   N/A   14   89       C&C: Expsoure
verified by   Proposed Mitigation in ’09    
 
                                      SSS.        
 
                                               
51
  40   SM-98   24   -187’   1 - Exposed   N/A   10   61       C&C: Expsoure
verified by   Proposed Mitigation in ’09    
 
                                      SSS.        
 
                                               
52
  41   SM-98   24   -185’   1 - Exposed   N/A   9   65       Mitigation
Incomplete. 21   Proposed Mitigation in ’09    
 
                                      mats placed by DSV        
 
                                      Joanne.        
 
                                               
53
  43   SM-76   24   -153’   1 - Exposed   N/A   21   147       C&C: Exposure
verified by   Proposed Mitigation in ’09    
 
                                      SSS.        
 
                                               
54
  76   EI-116   20   (-52ft)   4 - Span       19   128.41       C&C: Exposure
seen in SSS.   Proposed Mitigation in ’09    
 
                                               
55
  84   HI-199   24   (-38)   1 - Exposed       46   347       C&C: Exposure seen
in   WFS Owned Pipelines (Not    
 
                                      SSS. Exposure length is   Mitigated)    
 
                                      350’.        
 
                                               
56
  85   HI-137   24   (-48)   3 - Uncovered       11   69       C&C: Verified
with   WFS Owned Pipelines (Not    
 
                                      mulibeam, data quality   Mitigated)    
 
                                      too poor to verify with        
 
                                      SSS.        

Exhibit A-3





--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                          Height
of Span                         COUNT   Mitigation           Approximate      
Above Seafloor (If   Number of Mats   Exposure Length           Completed/  
Exposure Number   Exposure Number   Area/Bock   Line Size (Inches)   Water Depth
  Exposure Type   Applicable)   Required   (Feet)   Comments   Action?  
Contractor  
57
  86   HI-136   24   (-47)   3 - Uncovered       16   108       C&C: Exposure
seen in SSS.   WFS Owned Pipelines (Not Mitigated)
 
                                           
58
  130   SM-98   24       1-Exposed       6   31       C&C: Exposure seen in   NF
Proposed Mitigation ’09
 
                                      SSS. Located    
 
                                      approximately 130 feet    
 
                                      south of exposure 54    
 
                                      along S-4761 Transco 24”    
 
                                           
59
  131   SM-76   24               4   13       C&C: Possible small   NF Proposed
Mitigation ’09
 
                                      exposure at tie-in    
 
                                      located near “P” Platform    
 
                                      along S-4761 Transco 24”    
 
                                      There is some debris in    
 
                                      the vicinity, so it may    
 
                                      just be debris resting in    
 
                                      the trench.    
 
                                           
60
  132   EI-129   16       1-Exposed       12   74       C&C: Exposure seen in
SSS   NF Mitigation Still Required
 
                                           
61
  133   EI-129   20       1-Exposed       23   165       C&C: Exposure verified
in   NF Proposed Mitigation ’09
 
                                      SSS. Looks like the    
 
                                      crossing location was    
 
                                      covered at one point but    
 
                                      the pipeline is still    
 
                                      exposed at the tips,    
 
                                      about 40 feet on each    
 
                                      side. ******* (Anchor    
 
                                      Survey is not complete)    
 
                                      *****    

Exhibit A-4





--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                          Height
of Span                         COUNT   Mitigation           Approximate Water  
    Above Seafloor (If   Number of Mats                   Completed/ Exposure
Number   Exposure Number   Area/Bock   Line Size (Inches)   Depth   Exposure
Type   Applicable)   Required   Exposure Length (Feet)       Comments   Action?
  Contractor
62
  134   SS-32   16       1-Exposed       9   56       C&C: Small possible   NF
Mitigation Still Required    
 
                                      exposure. Possibly just        
 
                                      debris, as there is a lot        
 
                                      of debris in the area.        
 
                                               
63
  137   EI-129   24       1-Exposed       26   190       Exposure seen in SSS.  
NF Proposed Mitigation ’09    
 
                                               
64
  138   EI-116   12       3-Uncovered       6   80       Exposure seen in SSS.  
NF Mitigation Still Required    
 
                                               
65
  140   SS-113   6       1-Exposed       5   17       Exposure seen in SSS.   NF
Mitigation Still Required    
 
                                               
66
  142   EI-129   6       3-Uncovered       14   90.06       Exposure seen in
SSS.   NF Mitigation Still Required    
 
                                               
67
  143   EI-129   6       3-Uncovered       135   1062.23       Exposure seen in
SSS,   NF Mitigation Still Required    
 
                                      possibly cable or        
 
                                      discarded pipeline        
 
                                      resting near Transco        
 
                                      Pipeline        
 
                                               
 
                          1,254   14,930                 EXPENSE (NOT CAPITAL)
EXPOSURES FOR 2010                            
 
                                               
 
  1       14   <15’               58           Mitigation Still Required   Ship
Shoal Area
 
                                               
 
  2       14   <15’               49           Mitigation Still Required   Ship
Shoal Area
 
                                               
 
  3       14   <15’               245           Mitigation Still Required   Ship
Shoal Area
 
                                               
 
  4   2   14   <15’               126           Mitigation Still Required   Ship
Shoal Area
 
                                               
 
  5   3,4   14   <15’               315           Mitigation Still Required  
Ship Shoal Area
 
                                               
 
  6   5   14   <15’               262           Mitigation Still Required   Ship
Shoal Area
 
                                               
 
  7   6   14   <15’               459           Mitigation Still Required   Ship
Shoal Area

Exhibit A-5

 



--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                          Height
of Span                         COUNT   Mitigation           Approximate Water  
    Above Seafloor (If   Number of Mats                   Completed/ Exposure
Number   Exposure Number   Area/Bock   Line Size (Inches)   Depth   Exposure
Type   Applicable)   Required   Exposure Length (Feet)       Comments   Action?
  Contractor
 
  8   7   14   <15’               413           Mitigation Still Required   Ship
Shoal Area
 
                                               
 
  9   8   14   <15’               537           Mitigation Still Required   Ship
Shoal Area
 
                                               
 
  10   9   14   <15’               183           Mitigation Still Required  
Ship Shoal Area
 
                                               
 
  11   10   14   <15’               258           Mitigation Still Required  
Ship Shoal Area
 
                                               
 
  12   11   14   <15’               209           Mitigation Still Required  
Ship Shoal Area
 
                                               
 
  13   13   14   <15’               317           Mitigation Still Required  
Ship Shoal Area
 
                                               
 
  14   14   14   <15’               395           Mitigation Still Required  
Ship Shoal Area
 
                                               
 
  15   15   14   <15’               236           Mitigation Still Required  
Ship Shoal Area
 
                                               
 
  16   16   14   <15’               228           Mitigation Still Required  
Ship Shoal Area
 
                                               
 
  17   17   14   <15’               280           Mitigation Still Required  
Ship Shoal Area
 
                                               
 
  18   18,19   14   <15’               781           Mitigation Still Required  
Ship Shoal Area
 
                              5351                
 
                                             

Exhibit A-6

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Department of Transportation Projects
Georgia Permit Segments
Valve Section: 115-10 to 115-20

1.   Special Permit Segment A-1: Line “A”: MP 1023.03 — 1023.67   2.   Special
Permit Segment A-2: Line “A”: MP 1029.42 — 1029.56   3.   Special Permit Segment
A-3: Line “A”: MP 1030.76 — 1033.66   4.   Special Permit Segment B-1: Line “B”:
MP 1023.02 — 1023.67   5.   Special Permit Segment B-2: Line “B”: MP 1030.76 —
1031.16   6.   Special Permit Segment B-3: Line “B”: MP 1033.28 — 1033.67   7.  
Special Permit Segment C-1: Line “C”: MP 1023.02 — 1023.67   8.   Special Permit
Segment C-2: Line “C”: MP 1030.72 — 1031.15   9.   Special Permit Segment D-1:
Line “D”: MP 1023.45 — 1023.60   10.   Special Permit Segment D-2: Line “D”: MP
1023.67 — 1023.69   11.   Special Permit Segment D-3: Line “D”: MP 1033.25 —
1033.59

Valve Section: 125-10 to 125-20

1.   Special Permit Segment A-1: Line “A”: MP 1095.65 — 1096.93   2.   Special
Permit Segment A-2: Line “A”: MP 1102.80 — 1103.10   3.   Special Permit Segment
A-3: Line “A”: MP 1103.32 — 1103.40   4.   Special Permit Segment B-1: Line “B”:
MP 1095.66 — 1096.88   5.   Special Permit Segment B-2: Line “B”: MP 1102.80 —
1103.10   6.   Special Permit Segment B-3: Line “B”: MP 1103.32 — 1103.42   7.  
Special Permit Segment C-1: Line “C”: MP 1095.66 — 1096.89   8.   Special Permit
Segment C-2: Line “C”: MP 1102.83 — 1103.09   9.   Special Permit Segment C-3:
Line “C”: MP 1103.31 — 1103.40

Exhibit B-1



--------------------------------------------------------------------------------



 



EXHIBIT B
North Carolina Permit Segments (Downstream of Station 155):
Valve Section: 155-0 to 155-10

1.   Special Permit Segment A-1 MP 1337.838-1339.780   2.   Special Permit
Segment B-1 MP 1337.838-1339.780

Exhibit B-2